Citation Nr: 0211153	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's daughter became permanently incapable 
of self-support before reaching the age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1951 to October 
1953.  He died in September 1997.  The appellant is the 
veteran's widow; she is in receipt of VA pension benefits, 
and has brought a claim for additional VA benefits on behalf 
of her dependent daughter. 

This appeal arises from a March 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that the 
veteran's daughter was not entitled to VA benefits on the 
basis that she was not permanently incapable of self-support 
prior to the age of 18.  The appellant appealed, and in July 
2001 the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The veteran died in September 1997.

2.  The veteran's daughter was born in November 1978.

3.  The veteran's daughter was permanently incapable of self-
support at or before she attained the age of 18.


CONCLUSION OF LAW

The criteria for increased pension benefits, based on the 
addition of a child who became permanently incapable of self-
support before reaching the age of 18, have been met.  38 
U.S.C.A. §§ 101, 1311(b), 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.5, 3.57 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

As an initial matter, the Board notes that it has granted the 
benefit sought on appeal, and that any failure to adhere to 
the VCAA could not therefore have resulted in prejudice to 
the appellant.  

VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38  U.S.C. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b).  The appellant 
was notified in the RO's March 2000 decision that the 
evidence showed that the relevant criteria for increased DIC 
benefits, based on the addition of a child who became 
permanently incapable of self-support before reaching the age 
of 18, had not been met.  The appellant was also notified of 
evidence which may be probative of her claim in a letter from 
the RO dated in August 2001.  That is the key issue in this 
case, and the statement of the case (SOC), the April 2002 
supplemental statement of the case (SSOC) and the RO's August 
2001 letter, informed the appellant of the relevant criteria.  
The Board concludes the discussions in the rating decision, 
SOC, SSOC and the RO's August 2001 letter sent to the 
appellant informed her of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  In this case, the claims file 
includes the appellant's daughter's school records, as well 
as non-VA medical records.  In May 1999, the RO sent the 
appellant a letter notifying her that it would obtain any 
identified records of treatment.  There is no record that any 
release forms were ever submitted.  In August 2001, the RO 
sent the appellant a letter notifying her of the provisions 
of the VCAA, and requested that she return a release so that 
records from Johnson Health Services could be obtained.  In a 
letter from the appellant, received in August 2001, she 
acknowledged receiving the RO's August 2001 letter.  However, 
she stated that no other medical evidence existed, and that, 
"I provided to you the evaluations by Johnson Health 
Services and the reports from her school, that should meet 
your criteria to award the benefits."  There is no record 
that the appellant returned the signed release which the RO 
had requested.  In August 2001, the RO requested records from 
the Social Security Administration (SSA).  In November 2001, 
a reply was received from the SSA in which that agency stated 
that it had no medical records for the veteran's daughter.  
The appellant has not alleged that any pertinent records are 
missing, or that any further development is required.  Given 
the foregoing, the Board finds that VA has complied with its 
duty to notify the appellant of her duties to obtain 
evidence.  See Quartuccio v. Prinicipi, No. 01- 997 (U. S. 
Vet. App. June 19, 2002).  Furthermore, as the appellant's 
daughter turned 18 in 1996, a remand for an examination 
and/or an opinion is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4)(B)).  Given 
the foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Merits

The appellant contends that her daughter meets the criteria 
for VA benefits, as she was permanently incapable of self-
support by reason of mental defect prior to attaining the age 
of 18.  The appellant indicates that her daughter has never 
worked and is incapable of working and/or self-support.

Under 38 U.S.C.A. § 1541, pension benefits are payable to a 
surviving spouse of a deceased veteran who served during a 
period of war, with additional benefits payable for a child.  
The term "child" includes a person who is unmarried and who 
is under the age of eighteen, or who, before attaining the 
age of eighteen years, became permanently incapable of self-
support.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  
Additionally, under 38 C.F.R. § 3.356, a person may qualify 
as a "child" if he or she is shown by "proper evidence to 
have been permanently incapable of self- support prior to the 
date of attaining the age of 18 years.  38 C.F.R. 
§ 3.356(a)(2).  Thus, the focus is on the "child's" condition 
at the age of 18.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).  The phrase "permanently incapable of self-support" 
contemplates that the individual has a mental or physical 
defect at the date he or she attains the age of 18 years, 
which permanently precludes self-support.  38 C.F.R. § 
3.356(a).

The available evidence in this case shows that the 
appellant's daughter was born in November 1978.  Two 
statements from a physician at the Johnson Health Services 
(JHS), dated in September 2000, reflect his opinion that the 
appellant's daughter suffers from a learning disability since 
the age of three, and that she is unable to work.  


A statement from Hernando Giraldo, M.D., dated in January 23, 
2002, shows that the appellant's daughter was born with 
learning disabilities, has diminished intellectual capacity, 
and that she has been unable to work and will require VA 
benefits for life.  

Records from the Broward County School System, dated between 
1990 and 1998, indicate that the appellant's daughter was 
enrolled in an "educable mentally handicapped" (EMH) 
program in 1990, following extensive testing during which she 
was found to be functioning at a second grade level and to 
have a "mild range of mental deficiency."  She remained in 
EMH status throughout her schooling, working towards a 
special diploma.  Records from Hallandale High School 
indicate that the appellant's daughter received  a diploma in 
June 1998, that she was in an EMH program, that her latest 
cumulative grade point average (GPA) was 3.6393, and that she 
was in the top nine percent of her class, ranking 25th out of 
293 students.

In summary, the appellant's daughter's school transcripts 
indicate that she graduated from high school in 1998, and 
that she was in the top nine percent of her class.  However, 
she was in an EMH program, and there is no evidence that she 
has worked since graduation.  The only medical evidence in 
this case consists of two opinions from physicians who state 
that the appellant's daughter has a learning disability, and 
that she cannot work.  There is no countervailing medical 
opinion of record.  Based on the foregoing, the preponderance 
of the evidence is in support of the appellant's claim and it 
is therefore concludes that the criteria for increased DIC 
benefits, based on the addition of a child who became 
permanently incapable of self-support before reaching the age 
of 18, have been met.  The claim is therefore granted.  





ORDER

Increased pension benefits, based on the addition of a child 
who became permanently incapable of self-support before 
reaching the age of 18, are granted, subject to provisions 
governing the payment of monetary benefits.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

